     Case 2:20-cv-00216 Document 20 Filed 08/24/20 Page 1 of 4 PageID #: 723




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


SGS NORTH AMERICA INC.,

                              Plaintiff,

v.                                                CIVIL ACTION NO. 2:20-cv-00216

ERP ENVIRONMENTAL FUND, et al.,

                              Defendants.



                              DEFAULT JUDGMENT ORDER

     I.       Introduction

           Pending before the court is a Request for Default Judgment, [EFC No. 15], filed

by Plaintiff SGS North America Inc. For the reasons that follow, the Request is

GRANTED IN PART and DENIED IN PART. Damages are awarded in the amounts

set forth below.


     II.      Background

           Plaintiff is a consulting group that performs, among many other services,

environmental monitoring of coal mining operations. Plaintiff filed its Complaint

against ERP Environmental Fund, Inc.; Phoenix Federal No 2 Mining, LLC; and

Clarke Investments, LLC, bringing claims of breach of contract, quantum meruit,

unjust enrichment, and account stated against all defendants.
   Case 2:20-cv-00216 Document 20 Filed 08/24/20 Page 2 of 4 PageID #: 724




      Defendants were served with the Summons and Complaint on April 13, 2020.

Other than a later withdrawn Motion to Stay, [EFC Nos. 13, 19], by defendant ERP

Environmental, Defendants have failed to appear or file a pleading responsive to

Plaintiff’s Complaint. The Clerk entered default against Defendants on May 22, 2020.

[EFC No. 9]. Plaintiff then filed a Motion for Default Judgment under Rule 55(b)(1)

of the Federal Rules of Civil Procedure.


   III.   Legal Standard and Discussion

     Rule 55(b)(1) requires the Clerk to enter a default judgment against Defendants

when Plaintiff has submitted a claim for a “sum certain” with “an affidavit showing

the amount due” that states that Defendants are neither minors nor incompetent

persons. Fed. R. Civ. P 55(b)(1). While Plaintiff’s Motion and affidavit properly stated

that Defendants are neither infants nor incompetent, it failed to provide a “sum

certain or a sum that can be made certain by computation.” Id. Therefore, the Motion

is being treated as an application to the court for a default judgment under Federal

Rule of Civil Procedure 55(b)(2).

     The Motion and affidavit properly requested a default judgment against

Defendants ERP Environmental, Inc. and Clarke Investments, LLC in the amount of

$836,589.89, and a judgment against Defendant Phoenix Federal No 2 Mining, LLC,

and Clarke Investments, LLC in the amount of $115,267.78. Ex. 1, [ECF No. 15].

Along with the affidavit, Plaintiff provided invoices totaling to these amounts as

exhibits to its Motion.




                                           2
   Case 2:20-cv-00216 Document 20 Filed 08/24/20 Page 3 of 4 PageID #: 725




     In addition to these certain amounts, Plaintiff requested “costs and attorneys’

fees” but did not provide an affidavit indicating what these costs are or will be. While

this request for costs and attorneys’ fees is appropriate under West Virginia law

because it was an alleged term of the alleged contract between the parties, Stonerise

Healthcare, LLC v. Oates, No. 19-0215, 2020 WL 3259625, at *5 (W. Va. June 16,

2020), a request for “costs and attorneys’ fees” is not a sum certain without an

affidavit providing information on how to calculate this sum. Virginia Int’l Terminals,

LLC v. Keystone Transp. Solutions, LLC, 2:17-cv-537, 2018 WL 2054578, at *6 (E.D.

Va. April 5, 2018); East Coast Brokers and Packers, Inc. v. Whittington, 2:05-CV-35-

FL(3), 2006 WL 8438489, at *2 (E.D.N.C. May, 10 2006). Therefore, a default

judgment for attorneys’ fees and costs cannot be entered against Defendants without

an affidavit providing the amount or how to calculate it. See J&J Sports Prods., Inc.

v. Good, 2:18-cv-781, 2018 WL 6422467, at *3 (S.D. W. Va. Dec. 6, 2018) (awarding

attorneys’ fees in a default judgment when Plaintiffs requested specific sums).



   IV.    Conclusion

     The court GRANTS in part the Motion for Default Judgment, [ECF No. 15],

with regard to the sums certain provided in the Motion and affidavit and DENIES

without prejudice in part the Motion with regard to attorneys’ fees and costs.

     In accordance with Federal Rule of Civil Procedure 55(b)(2), the court ENTERS

default judgment against the defendants ERP Environmental, Inc. and Clarke

Investments, LLC jointly and severally for the sum of $836,589.89 plus post-



                                           3
   Case 2:20-cv-00216 Document 20 Filed 08/24/20 Page 4 of 4 PageID #: 726




judgment interest, and against Phoenix Federal No 2 Mining, LLC, and Clarke

Investments, LLC jointly and severally for the sum of $115,267.78 plus post-

judgment interest. Post-judgment interest shall accrue, from today, at the statutory

rate until the judgment is paid. See 28 U.S.C. § 1961 (“Such interest shall be

calculated from the date of the entry of the judgment, at a rate equal to the weekly

average 1-year constant maturity Treasury yield, as published by the Board of

Governors of the Federal Reserve System, for the calendar week preceding the date

of the judgment.”).

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:       August 24, 2020



                                       _________________________________________
                                       JOSEPH R. GOODWIN
                                       UNITED STATES DISTRICT JUDGE




                                          4
